UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TRUSTEES FOR THE MASON
TENDERS DISTRICT COUNCIL
WELFARE FUND, PENSION FUND,
ANNUITY FUND, AND TRAINING
PROGRAM FUND;
JOHN J. VIRGA in his fiduciary
capacity as director; and ROBERT
BONANZA as Business Manager of the                            ORDER
Mason Tenders District Council of                        15 Civ. 7195 (ER)
Greater New York,
                               Petitioners,

                 – against –

PREVEZA CONSTRUCTION CORP.,
                               Respondent.


RAMOS, D.J.:

       Qe petitioners moved this Court on February 28, 2020 to issue summary

judgment and conﬁrm an arbitration award made on September 13, 2014 against the

respondent. Doc. 10. Qe petitioners allege that the respondent is delinquent in payments

that should have been made to the petitioners between 2009 and 2013. In the declaration
ﬁled in support, the petitioners indicate that the respondent was bound by a “2009–2014

Project Labor Agreement Covering Speciﬁed Construction on Behalf of the New York

City School Construction Authority” (the “2009–2014 Agreement”). Decl. of Haluk

Savci (“Savci Decl.”) ¶ 7, Doc. 11.

       Qe petitioners do not attach the 2009–2014 Agreement to their motion. Rather,

they include another document covering a diﬀerent time period titled “Project Labor

Agreement Covering Speciﬁed Construction Work Under the Capital Improvement and

Restructuring Programs (2005–2009)” (the “2005–2009 Agreement”). Qe petitioners do
not detail in their declaration or their memorandum how the 2005–2009 Agreement
mandates arbitration for disputes concerning payments that should have been made

between 2009 and 2013.
         Should the petitioners wish for the Court to consider the 2009–2014 Agreement in
its determination on a motion for summary judgment of whether the parties had an
operative and binding arbitration clause covering their dispute, they are ORDERED to
ﬁle a supplemental declaration with the 2009–2014 Agreement attached by May 1, 2020.


It is SO ORDERED.


Dated:    April 9, 2020
          New York, New York

                                                        EDGARDO RAMOS, U.S.D.J.




                                            2
